Citation Nr: 1105447	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to August 1955.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).  


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an initial evaluation in excess of 50 percent for 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 50 percent for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2008, the Veteran filed a claim for service 
connection for bilateral hearing loss.  By a rating decision 
dated in September 2008, service connection for right ear hearing 
loss was denied and service connection for left ear hearing loss 
was granted and a noncompensable evaluation was assigned.  The 
Veteran perfected an appeal as to the denial of service 
connection for right ear hearing loss and the initial compensable 
evaluation for left ear hearing loss in July 2009.  In June 2010, 
the Board granted service connection for right ear hearing loss 
and remanded the claim of entitlement to an initial compensable 
evaluation for left ear hearing loss.  An August 2010 rating 
decision implemented the Board's order, and assigned a 50 percent 
initial evaluation for bilateral hearing loss.  In a January 2011 
written statement, the Veteran stated that he was satisfied with 
the partial grant in the August 2010 rating decision and did not 
wish to continue his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
Veteran personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an initial evaluation 
in excess of 50 percent for bilateral hearing loss, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he wished to withdraw his appeal as to this issue.  As a 
result, no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of entitlement 
to an initial evaluation in excess of 50 percent for bilateral 
hearing loss.  As such, the Board finds that the Veteran has 
withdrawn his claim as to this issue, and accordingly, the Board 
does not have jurisdiction to review the appeal as to the issue 
of entitlement to an initial evaluation in excess of 50 percent 
for bilateral hearing loss, and it is dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess of 50 
percent for bilateral hearing loss is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


